Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 9th day of July, 2009, by and between Magellan Petroleum Corporation, a
Delaware corporation (the “Company”), and Young Energy Prize S.A., a Luxembourg
corporation (the “Investor”).
     The parties hereby agree as follows:
          1. Certain Definitions.
     As used in this Agreement, the following terms shall have the following
meanings:
     “Affiliate” means, with respect to any person, any other person which
directly or indirectly controls, is controlled by, or is under common control
with, such person.
     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
     “Common Stock” shall mean the Company’s common stock, par value $0.01 per
share, and any securities into which such shares may hereafter be reclassified.
     “Prospectus” shall mean (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 163 under the 1933 Act.
     “Purchase Agreement” shall mean the Securities Purchase Agreement dated as
of February 9, 2009 by and between the Company and the Investor.
     “Register,” “registered,” and “registration” refer to a registration made
by preparing and filing a Registration Statement or similar document in
compliance with the 1933 Act (as defined below), and the declaration or ordering
of effectiveness of such Registration Statement or document.
     “Registrable Securities” shall mean (i) the Shares, (ii) the Warrant
Shares, and (iii) any other securities issued or issuable with respect to or in
exchange for Registrable Securities; provided, that, a security shall cease to
be a Registrable Security upon (A) sale pursuant to a

 



--------------------------------------------------------------------------------



 



Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale by the Investor without restriction pursuant to
Rule 144.
     “Registration Statement” shall mean any registration statement of the
Company filed under the 1933 Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, amendments
and supplements to such Registration Statement, including post-effective
amendments, all exhibits and all material incorporated by reference in such
Registration Statement.
     “Shares” means the shares of Common Stock issued to the Investor at the
Closing pursuant to the Purchase Agreement.
     “Trading Day” means (i) if the relevant stock or security is listed or
admitted for trading on The New York Stock Exchange, Inc., the Nasdaq Global
Market, the Nasdaq Capital Market, or any other national securities exchange, a
day on which such exchange is open for business; (ii) if the relevant stock or
security is quoted on a system of automated dissemination of quotations of
securities prices, a day on which trades may be effected through such system; or
(iii) if the relevant stock or security is not listed or admitted for trading on
any national securities exchange or quoted on any system of automated
dissemination of quotation of securities prices, a day on which the relevant
stock or security is traded in a regular way in the over-the-counter market and
for which a closing bid and a closing asked price for such stock or security are
available, shall mean a day, other than a Saturday or Sunday, on which The New
York Stock Exchange, Inc. is open for trading.
     “Warrant Shares” means the shares of Common Stock issuable upon the
exercise of the Warrant.
     “Warrant” means the warrant to purchase shares of Common Stock issued to
the Investor at the Closing pursuant to the Purchase Agreement, the form of
which is attached to the Purchase Agreement as Exhibit A thereto.
     “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
     “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

-2-



--------------------------------------------------------------------------------



 



          2. Registration.
               (a) Registration Statement. Following the closing of the purchase
and sale of the securities contemplated by the Purchase Agreement (the
“Closing”), the Investor shall have the right to require the Company, within
forty-five days of the Investor’s written request therefor, to prepare and file
with the U.S. Securities and Exchange Commission (the “SEC”) a Registration
Statement on Form S-3 (or, if Form S-3 is not then available to the Company, on
such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities), covering the resale of
the Registrable Securities. Subject to any SEC comments, each Registration
Statement filed pursuant to Section 2(a) shall include the plan of distribution
attached hereto as Exhibit A; provided however, that the Investor shall not be
named as an “underwriter” without the Investor’s prior written consent. The
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends, or similar transactions with respect to the Registrable
Securities to which such Registration Statement relates. Such Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) to the Investor and/or its counsel prior to its filing or other
submission.
               (b) Expenses. The Company will pay all expenses associated with
each registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, fees
and expenses of counsel to the Investor, and the Investor’s reasonable expenses
in connection with the registration, but excluding discounts, commissions, fees
of underwriters, selling brokers, dealer managers, or similar securities
industry professionals with respect to the Registrable Securities being sold.
               (c) Effectiveness.
                    (i) The Company shall use best efforts to have the
Registration Statement covering the resale of the Registrable Securities
declared effective by the SEC as soon as practicable and prior to the earlier of
(x) ten (10) Business Days after the SEC shall have informed the Company that no
review of the Registration Statement will be made or that the SEC has no further
comments on the Registration Statement or (y) the 90th day after the

-3-



--------------------------------------------------------------------------------



 



Registration Statement is filed. The Company shall notify the Investor by
facsimile or e-mail as promptly as practicable, and in any event, within
forty-eight (48) hours, after (A) the Registration Statement is declared
effective and (B) the filing of any related Prospectus under Rule 424(b), at
which time the Company shall also provide the Investor with a copy of such
related Prospectus. After the Registration Statement has been declared effective
by the SEC, the Company shall take all actions, including without limitation
updating the Registration Statement as necessary, so that the Registrable
Securities may be sold pursuant to the Registration Statement without
restriction except as provided pursuant to subparagraph (ii) below.
                    (ii) For not more than forty-five (45) consecutive days or
for a total of not more than ninety (90) days in any twelve (12) month period
without the approval of the Investor, which approval shall not be unreasonably
withheld, the Company may delay the disclosure of material non-public
information concerning the Company and thereby suspend its obligations under
paragraphs (a) and (c) of this Section 2 (as well as the right of the Investor
to use any Prospectus included in any Registration Statement contemplated by
this Section) if the disclosure of such material non-public information is not,
in the good faith opinion of the Company, in the best interests of the Company
(an “Allowed Delay”); provided, that the Company shall promptly (a) notify the
Investor in writing of the existence of (but in no event, without the prior
written consent of the Investor, shall the Company disclose to the Investor any
of the facts or circumstances regarding) material non-public information giving
rise to an Allowed Delay, (b) advise the Investor in writing to cease all sales
under the Registration Statement until the end of the Allowed Delay, and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.
               (d) Notwithstanding any other provision of this Agreement to the
contrary, the Company shall not be in breach of this Section 2 if a Registration
Statement has not been filed, the effectiveness of a Registration Statement has
been delayed, or a Prospectus has been unavailable as a result of (i) a failure
by the Investor to promptly provide on request by the Company any information
required by this Agreement or requested by the SEC, (ii) the provision of
inaccurate or incomplete information by the Investor, or (iii) a statement or
determination of the SEC that any provision of the rights of the Investor under
this Agreement are contrary to the provisions of the 1933 Act.

-4-



--------------------------------------------------------------------------------



 



          3. Company Obligations. The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as practicable:
               (a) use commercially reasonable efforts to cause the Registration
Statement to become effective after 4:00 p.m. E.S.T. (the date the Registration
Statement is declared effective shall be referred to as the “Effective Date”)
and to remain continuously effective for a period that will terminate upon the
earlier of (i) the date on which all Registrable Securities covered by such
Registration Statement, as amended from time to time, have been sold, and
(ii) the date on which all Registrable Securities covered by such Registration
Statement may be sold without restriction pursuant to Rule 144 (the
“Effectiveness Period”) and advise the Investor in writing when the
Effectiveness Period has expired;
               (b) prepare and file with the SEC such amendments and
post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and to comply with the provisions of the 1933 Act and the
1934 Act with respect to the distribution of all of the Registrable Securities
covered thereby;
               (c) provide copies to and permit counsel designated by the
Investor, if any, in the selling securityholder questionnaire attached hereto as
Exhibit B (the “Selling Securityholder Questionnaire”) to review the
Registration Statement and all amendments and supplements thereto no fewer than
seven (7) days prior to their filing with the SEC and not file any document to
which such counsel reasonably objects;
               (d) furnish to the Investor and its legal counsel, if any,
designated in the Selling Securityholder Questionnaire (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date, or sending date, as the case may be) one (1) copy of the
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus,

-5-



--------------------------------------------------------------------------------



 



and all amendments and supplements thereto and such other documents as each
Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by the Investor that are covered by the related
Registration Statement;
               (e) use commercially reasonable efforts to (i) prevent the
issuance of any stop order or other suspension of effectiveness and, (ii) if
such order is issued, obtain the withdrawal of any such order at the earliest
possible moment;
               (f) prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Investor and its legal counsel, if any, designated in the Selling Securityholder
Questionnaire in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Investor and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (i) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(f),
(ii) subject itself to general taxation in any jurisdiction where it would not
otherwise be so subject but for this Section 3(f), or (iii) file a general
consent to service of process in any such jurisdiction;
               (g) use commercially reasonable efforts to cause all Registrable
Securities to be listed on each securities exchange, interdealer quotation
system, or other market on which similar securities issued by the Company are
then listed;
               (h) immediately notify the Investor, at any time prior to the end
of the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC, and
furnish to such holder a supplement to or an amendment of such Prospectus as may
be necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and
               (i) otherwise use commercially reasonable efforts to comply with
all applicable rules and regulations of the SEC under the 1933 Act and the 1934
Act, including,

-6-



--------------------------------------------------------------------------------



 



without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act prior to 9:30 a.m. E.S.T. on the Trading Day immediately
following the Effective Date, promptly inform the Investors in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investor is
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder. For the purpose of this subsection
3(i), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter.
               (j) With a view to making available to the Investor the benefits
of Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investor to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to the Investor upon request, as long as the
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of the Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail the Investor of any rule or regulation of the SEC that permits
the selling of any such Registrable Securities without registration.

-7-



--------------------------------------------------------------------------------



 



          4. Due Diligence Review; Information. The Company shall make
available, during normal business hours, for inspection and review by the
Investor, advisors to and representatives of the Investor (who may or may not be
affiliated with the Investor and who are reasonably acceptable to the Company),
all financial and other records, all SEC Filings (as defined in the Purchase
Agreement) and other filings with the SEC, and all other corporate documents and
properties of the Company as may be reasonably necessary for the purpose of such
review, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
the Investor or any such representative, advisor or underwriter in connection
with such Registration Statement (including, without limitation, in response to
all questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Investor and its
representatives, advisors, and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.
               The Company shall not disclose material nonpublic information to
the Investor, or to advisors to or representatives of the Investor, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Investor, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and the Investor enters into an
appropriate confidentiality agreement with the Company with respect thereto.
          5. Obligations of the Investor.
               (a) The Investor has furnished to the Company a Selling
Securityholder Questionnaire and shall furnish in writing to the Company such
additional information regarding itself, the Registrable Securities held by it,
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably required to effect the registration of such Registrable
Securities, and shall execute such documents in connection with such
registration as the Company may reasonably request. At least five (5) Business
Days prior to the first anticipated filing date of a Registration Statement, the
Company shall notify the Investor of the information the Company requires from
the Investor, to the extent not included in the Selling Securityholder
Questionnaire, if the Investor elects to have any of the Registrable

-8-



--------------------------------------------------------------------------------



 



Securities included in the Registration Statement. The Investor shall provide
such information to the Company at least two (2) Business Days prior to the
first anticipated filing date of such Registration Statement if the Investor
elects to have any of the Registrable Securities included in the Registration
Statement.
               (b) The Investor, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless the Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
               (c) The Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii), or (ii) the happening of an event pursuant to Section 3(h)
hereof, the Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Investor is advised by the Company that such dispositions
may again be made.
          6. Indemnification.
               (a) Indemnification by the Company. The Company will indemnify
and hold harmless the Investor and its officers, directors, members, investors,
employees and agents, successors and assigns, and each other person, if any, who
controls the Investor within the meaning of the 1933 Act, against any losses,
claims, damages, or liabilities, joint or several, to which they may become
subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon: (i) any untrue statement or omission or alleged untrue statement or
omission of any material fact in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof required
to be stated therein or necessary to make the statements therein not misleading;
(ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action

-9-



--------------------------------------------------------------------------------



 



or inaction required of the Company in connection with such registration; or
(iv) any failure to register or qualify the Registrable Securities included in
any such Registration in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Investor’s behalf and will reimburse
such Investor and each such indemnified party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon (i) the
Investor’s failure to comply with the prospectus delivery requirements of the
Securities Act at any time when the Company does not meet the conditions for use
of Rule 172, has advised the Investor in writing that the Company does not meet
such conditions and that therefore the Investor is required to deliver a
Prospectus in connection with any sale or other disposition of Registrable
Securities and has provided the Investor with a current Prospectus for such use,
(ii) an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by the Investor or any
such controlling person in writing specifically for use in such Registration
Statement or Prospectus, or (iii) the use by the Investor of an outdated or
defective Prospectus after the Company has notified the Investor that such
Prospectus is outdated or defective and the use of a corrected or updated
Prospectus would have avoided such losses, claims, damages, liabilities, or
expenses.
               (b) Indemnification by the Investor. The Investor agrees to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each person who
controls the Company (within the meaning of the 1933 Act) against any losses,
claims, damages, liabilities and expense (including reasonable attorney fees)
resulting from (i) the Investor’s failure to comply with the prospectus delivery
requirements of the Securities Act at any time when the Company does not meet
the conditions for use of Rule 172, has advised the Investor in writing that the
Company does not meet such conditions and that therefore the Investor is
required to deliver a Prospectus in connection with any sale or other
disposition of Registrable Securities and has provided the Investor with a
current Prospectus for such use, (ii) the use by the Investor of an outdated or
defective Prospectus after the Company has notified the Investor that such
Prospectus is outdated or defective and the use of a corrected or updated
Prospectus would have avoided such losses,

-10-



--------------------------------------------------------------------------------



 



claims, damages, liabilities or expenses, and (iii) any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary Prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent, that such untrue statement or omission is
contained in any information furnished in writing by the Investor to the Company
specifically for inclusion in such Registration Statement or Prospectus or
amendment or supplement thereto. In no event shall the liability of the Investor
be greater in amount than the dollar amount of the proceeds (net of all expense
paid by the Investor in connection with any claim relating to this Section 6 and
the amount of any damages the Investor has otherwise been required to pay by
reason of such untrue statement or omission) received by the Investor upon the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.
               (c) Conduct of Indemnification Proceedings. Any person entitled
to indemnification hereunder shall (i) give prompt notice to the indemnifying
party of any claim with respect to which it seeks indemnification and
(ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(a) the indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person, or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate

-11-



--------------------------------------------------------------------------------



 



firm of attorneys at any time for all such indemnified parties. No indemnifying
party will, except with the consent of the indemnified party, consent to entry
of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation.
               (d) Contribution. If for any reason the indemnification provided
for in the preceding paragraphs (a) and (b) is unavailable to an indemnified
party or insufficient to hold it harmless, other than as expressly specified
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage, or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
          7. Miscellaneous.
               (a) Amendments and Waivers. This Agreement may be amended only by
a writing signed by the Company and the Investor. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent of
the Investor to such amendment, action, or omission to act.
               (b) Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in the Purchase Agreement.
               (c) Assignments and Transfers by the Investor. The provisions of
this Agreement shall be binding upon and inure to the benefit of the Investor
and its respective successors and assigns. The Investor may transfer or assign,
in whole or from time to time in part, to one or more persons its rights
hereunder in connection with the transfer of Registrable

-12-



--------------------------------------------------------------------------------



 



Securities by the Investor to such person, provided that the Investor complies
with all laws applicable thereto and provides written notice of assignment to
the Company promptly after such assignment is effected.
               (d) Assignments and Transfers by the Company. This Agreement may
not be assigned by the Company (whether by operation of law or otherwise)
without the prior written consent of the Investor, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer, or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Investor, after notice duly given by the
Company to the Investor.
               (e) Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
               (f) Counterparts; Faxes. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
               (g) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
               (h) Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

-13-



--------------------------------------------------------------------------------



 



               (i) Further Assurances. The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
               (j) Entire Agreement. This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.
               (k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware without regard to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of Delaware for the purpose of any suit,
action, proceeding, or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby. Service of process in connection with any
such suit, action, or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action, or proceeding and to
the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action, or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

                  COMPANY:           MAGELLAN PETROLEUM CORPORATION    
 
           
 
  By:
Name:   /s/ William H. Hastings
 
William H. Hastings    
 
  Title:   President and CEO    
 
                INVESTOR:           YOUNG ENERGY PRIZE S.A.    
 
           
 
  By:   /s/ Nikolay V. Bogachev
 
   
 
  Name:   Nikolay V. Bogachev    
 
  Title:   CEO, President and Chairman    

 



--------------------------------------------------------------------------------



 



Exhibit A
Plan of Distribution
The selling stockholders, which as used herein includes donees, pledgees,
transferees, or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution, or other
transfer, may, from time to time, sell, transfer, or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market, or trading facility on which the shares are traded
or in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
     The selling stockholders may use any one or more of the following methods
when disposing of shares or interests therein:

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;     •   block trades in which the
broker-dealer will attempt to sell the shares as agent, but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •  
short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;     •   through the
writing or settlement of options or other hedging transactions, whether through
an options exchange or otherwise;     •   broker-dealers may agree with the
selling stockholders to sell a specified number of such shares at a stipulated
price per share;     •   a combination of any such methods of sale; and     •  
any other method permitted by applicable law.

A-1



--------------------------------------------------------------------------------



 



     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledges, or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
     In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
     The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the Warrants by payment of cash, however, we will receive the
exercise price of the Warrants.
     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, as amended, provided that they meet the criteria and conform to the
requirements of that rule.

A-2



--------------------------------------------------------------------------------



 



     Any underwriters, broker-dealers, or agents that participate in the sale of
the common stock or interests therein may be “underwriters” within the meaning
of Section 2(11) of the Securities Act. Any discounts, commissions, concessions,
or profit they earn on any resale of the shares may be underwriting discounts
and commissions under the Securities Act.
     To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agent, dealer, or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
     In order to comply with the securities laws of some states, if applicable,
the common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
     We have advised the selling stockholders that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, to the extent applicable we will make copies of this prospectus (as
it may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
     We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
     We have agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (1) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement
or (2) the date on which the shares may be sold without restriction pursuant to
Rule 144 of the Securities Act.

A-3



--------------------------------------------------------------------------------



 



Exhibit B
Magellan Petroleum Corporation
Selling Securityholder Questionnaire
The undersigned beneficial owner (the “Selling Securityholder”) of common stock
(the “Common Stock”), of Magellan Petroleum Corporation (the “Company”)
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) one or more Registration Statements
for the registration and resale of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement, dated as of July 8, 2009
(the “Registration Rights Agreement”), among the Company and the Investors named
therein. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms used
and not otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
QUESTIONNAIRE
1. Name.
     (a) Full legal name of Selling Securityholder:
     
 
     (b) Full legal name of registered Holder (if not the same as (a) above)
through which Registrable Securities listed in Item 3 below are held:
     
 

B-1



--------------------------------------------------------------------------------



 



     (c) Full legal name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):
     
 
     (d) State of organization or domicile of Selling Securityholder:
     
 
2. Address for Notices to Selling Securityholder:
 
 
 
Telephone:
Fax:
Contact Person:
Email:

Note:   By providing an email address, the undersigned hereby consents to
receipt of notices by email.

Any such notice shall also be sent to the following address (which shall not
constitute notice):
 
 
 
Telephone:
Fax:
Contact Person:
Email:
3. Beneficial Ownership of Registrable Securities:
Type and principal amount of Registrable Securities beneficially owned:
 
 
 

B-2



--------------------------------------------------------------------------------



 



If applicable, provide the information required by Items 1 and 2 for each
beneficial owner.
 
 
 
 
4. Broker-Dealer Status:
     (a) Are you a broker-dealer?
Yes o      No o

Note:   If yes, the Commission’s staff has indicated that you should be
identified as an underwriter in any Registration Statement filed pursuant to the
Registration Rights Agreement.

     (b) Are you an affiliate of a broker-dealer?
Yes o      No o
     (c) If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
Yes o      No o

  Note:   If no, the Commission’s staff has indicated that you should be
identified as an underwriter in any Registration Statement filed pursuant to the
Registration Rights Agreement.

If you checked “Yes” to either of the questions in Item 4(a) or Item 4(b) above,
please state (a) the name of any such broker-dealer, (b) the nature of your
affiliation or association with such broker-dealer, (c) information as to such
broker-dealer’s participation in any capacity in the offering or the original
placement of the Securities, (d) the number of shares of equity securities or
face value of debt securities of the Company owned by you, (e) the date such
securities were acquired and (f) the price paid for such securities.

B-3



--------------------------------------------------------------------------------



 



 
 
 
 
5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
     Except as set forth below in this Item 5, the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item 3.
Type and amount of other securities beneficially owned by the Selling
Securityholder:
 
 
6. Relationships with the Company:
     Except as set forth below, neither the undersigned nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% of
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.
State any exceptions here:
 
 
7. Plan of Distribution:

B-4



--------------------------------------------------------------------------------



 



Except as set forth below, the undersigned intends to distribute the Registrable
Securities listed above in Item 3 only as set forth in Exhibit B to the
Registration Rights Agreement (if at all):
 
 
     The undersigned agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein that may occur subsequent to the
date hereof and prior to the effective date of any applicable Registration
Statement filed pursuant to the Registration Rights Agreement.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items 1 through 7 and the
inclusion of such information in each Registration Statement filed pursuant to
the Registration Rights Agreement and each related prospectus. The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of any such Registration Statement
and the related prospectus.
     By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly
Regulation M. The undersigned also acknowledges that it understands that the
answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
     I confirm that, to the best of my knowledge and belief, the foregoing
statements (including without limitation the answers to this Questionnaire) are
correct.
[Signature Page Follows.]

B-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the undersigned, by authority duly given, has caused
this Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

         
Dated:                                         
   Beneficial Owner:      

             
 
  By:        
 
     
 
Name:    
 
      Title:    

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE, AND RETURN THE
ORIGINAL BY OVERNIGHT MAIL, TO:
Magellan Petroleum Corporation
10 Columbus Boulevard
Hartford, CT 06106
Fax No.: (860) 293-2349
Attn: William H. Hastings, President and CEO
with a copy to:
Murtha Cullina LLP
CityPlace I
185 Asylum Street, 29th Floor
Hartford, CT 06103
Fax No.: (860) 240-6150
Attn: Edward B. Whittemore, Esq.

B-6